DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 and 63-65 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-24, the prior art fails to teach an avalanche photodiode (APD) with a first side coupled to an electrode and configured to work in a linear mode; the current sourcing module configured to compensate for a leakage current in the APD and comprising a current source and a modulator; wherein the current source is configured to output a first electrical current and a second electrical current; wherein the modulator is configured to control a ratio of a duration at which the current source outputs the first electrical current to a duration at which the current source outputs the second electrical current as claimed in independent claim 1.
Regarding claims 63-65, the prior art fails to teach determining a contribution of a leakage current in signals of an avalanche photodiode (APD) working in a linear mode; determining a ratio of a duration of a first compensatory signal to a duration of a second compensatory signal based on the contribution of the leakage current, the first compensatory signal and the second compensatory signal; and compensating the signals of the APD for the leakage current with the first compensatory signal and the second compensatory signal with their respective durations with the ratio as claimed in independent claim 63.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuznetsov (US 9954124), Shaber (US 20160084703) and Marshall et al. (US 20020024058) teaches APD photodiodes with leakage current but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884